                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION


OMAR WESLEY,
by next friend Brenda Wesley,                         Case No. 2:19-cv-00918

                       Plaintiff,

           v.

ARMOR CORRECTIONAL HEALTH SERVICES,
INC., MAUREEN WHITE, PH.D., DEBORAH
MAYO, APNP, EVANSTON INSURANCE
COMPANY, MOBILE MEDICAL SPECIALISTS
LLC, DEF-1 INSURANCE COMPANY, ABC-1
COMPANY, DEF-2 INSURANCE COMPANY,
KIM WOLF, APNP, DEF-3 INSURANCE
COMPANY, MILWAUKEE COUNTY,
WISCONSIN COUNTY MUTUAL INSURANCE
CORPORATION, WISCONSIN COMMUNITY
SERVICES, INC., DEF-4 INSURANCE
COMPANY, TEWANA MARSHALL, JOHN
COOK, MICHAEL EWING, M.D., MEDPRO
GROUP INC., NICHOLAS WINTERGERST,
INJURED PATIENTS AND FAMILIES
COMPENSATION FUND, and JOHN DOES
ONE THROUGH TEN,

                       Defendants.


                                COMPLAINT


     Plaintiff Omar Wesley, by next friend Brenda Wesley, by their attorneys,

the law firm of Gingras Cates & Wachs LLP, by Attorneys Mark L. Thomsen




                                                                       [1 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 1 of 29 Document 1
and William F. Sulton, and the law firm of Mastantuono & Coffee SC, by

Attorney Craig A. Mastantuono, alleges the following:

                                  Introduction

      1.      This lawsuit is filed to redress egregious decisions made by each

Defendant who denied life changing medication to a seriously mentally ill citizen

and the significant injuries and damages that were caused as a result.

      2.      The Courts have long recognized that persons in the custody of

municipalities are constitutionally guaranteed adequate medical care and

treatment.    It well established that this constitutional guarantee extends to

persons on supervised release.

      3.      Schizophrenia is among the most devastating diseases affecting

mankind. Clozapine is the only antipsychotic medication that has shown an

anti-craving effect for drugs of abuse, a significant effect in reducing suicide

rates in patients with schizophrenia, and an efficacy on refractory mood

disorders. In short, clozapine is the most effective atypical antipsychotic and

has the most profound metabolic side effects.

      4.      It is well known in the field of mental health that clozapine is

prescribed for difficult to treat schizoaffective and similar disorders. It is also

well known that once clozapine has been shown to be effective, clozapine must

not be abruptly discontinued.     And it is well known that upon an abrupt

discontinuation of clozapine, clozapine must be re-prescribed, and the patient

closely monitored in a safe environment.


                                                                           [2 / 29]
           Case 2:19-cv-00918-LA Filed 06/21/19 Page 2 of 29 Document 1
      5.      Plaintiff Omar Wesley has a long, documented history of severe

schizoaffective disorder that was impossible to manage with any other

medication.     Each Defendant knew Plaintiff Omar Wesley would rapidly

decompensate without clozapine.      Each Defendant knew that Plaintiff Omar

Wesley was not provided with clozapine. And each Defendant knew that with

each passing day Plaintiff Omar Wesley’s permanent mental state would

decline.

      6.      When Defendants learned that Plaintiff Omar Wesley had not been

provided with clozapine, each responded by blaming him for the decompensation

that each caused. Plaintiff Omar Wesley decompensated and was imprisoned as

a result of the Defendants’ unlawful conduct, whether deliberately indifferent or

otherwise.    Plaintiff Omar Wesley’s life has been permanently altered and

halted a successful transition into the community and caused in further

confinement which continues today and into the foreseeable future.

                            Jurisdiction and Venue

      7.      This Court has jurisdiction over Plaintiff’s federal claims pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(3). This Court has supplemental jurisdiction

over Plaintiff’s state claims pursuant to 28 U.S.C. § 1367(a).

      8.      Venue properly lies in this district pursuant to 28 U.S.C. §

1391(b)(1) and (2) because Defendants reside and have their principal place of

businesses in the Eastern District of Wisconsin, Plaintiff was incarcerated

within the Eastern District of Wisconsin, and Defendants’ actions and omissions


                                                                           [3 / 29]
           Case 2:19-cv-00918-LA Filed 06/21/19 Page 3 of 29 Document 1
leading to denial of Plaintiff’s rights occurred within the Eastern District of

Wisconsin.

                                     Parties

      A.      Plaintiff

      9.      Omar Wesley (“Wesley”), by next friend Brenda Wesley, was

confined at the Milwaukee County Criminal Justice Facility (“CJF”) in June,

July and August of 2016. Wesley suffers from severe mental health conditions

that require psychiatric medication management.

      B.      Defendants

      10.     Armor Correctional Health Services, Inc. (“Armor”) contracted with

the Milwaukee County Sheriff’s Office to provide constitutionally required care

to persons confined at CJF. Pursuant to its contract, Armor agreed to be solely

responsible for all medical care decisions and services, including decisions and

services related to mental health patients, like Wesley. Armor’s registered agent

is C T Corporation System whose address is 301 South Bedford Street, Suite 1,

Madison, Wisconsin 53703. Armor’s principal office is located at 4960 SW 72nd

Avenue, Suite 400, Miami, Florida 33155. At all times relevant to Wesley’s

claims, Armor was acting under color of law and within the scope of its contact

with Milwaukee County.

      11.     Evanston Insurance Company (“Evanston”) is an insurance

business that issued a policy of insurance to Armor and is liable to satisfy all or

part of a judgment in this action or to indemnify or reimburse for payment made


                                                                           [4 / 29]
           Case 2:19-cv-00918-LA Filed 06/21/19 Page 4 of 29 Document 1
to satisfy the judgment. Evanston’s principal office is located at 10 Parkway N,

Suite 100, Deerfield, IL 60015. The policy of insurance was in effect during the

times of Wesley’s claims. Evanston is a proper party to the action pursuant to

Wis. Stat. § 803.04.

      12.     Maureen White, Ph.D. (“Dr. White”) is the former Mental Health

Director of CJF. Dr. White was employed by Armor. Dr. White created the

policies and procedures for mental health patients, like Wesley, at CJF. At all

times relevant to Wesley’s claims, Dr. White was not a licensed psychologist. At

all times relevant to Wesley’s claims, Dr. White was aware of Wesley’s

prescription for clozapine, the necessity for keeping Wesley current on the

prescription, the consequences of an abrupt discontinuation of the prescription,

and Wesley’s decompensation as result. At all times relevant to Wesley’s claims,

Dr. White was acting under color law and within the scope of her employment

with Armor.

      13.     Deborah Mayo (“Mayo”), APNP, is a nurse practitioner and was

employed by Armor at CJF.          Mayo was responsible for providing psychiatric

medication management to Wesley. At all times relevant to Wesley’s claims,

Mayo was aware of Wesley’s prescription for clozapine, the necessity for keeping

Wesley      current   on   the   prescription,   the   consequences   of   an   abrupt

discontinuation of the prescription, and Wesley’s decompensation as result. At

all times relevant to Wesley’s claims, Mayo was acting under color law and

within the scope of her employment with Armor.


                                                                                [5 / 29]
         Case 2:19-cv-00918-LA Filed 06/21/19 Page 5 of 29 Document 1
      14.     John Does One, Two, Three, Four, and Five are current or former

physicians and nurse practitioners who worked for Armor (or who worked for a

company that contracted with Armor) at CJF who failed to fill Wesley’s

prescription for clozapine, failed to provide Wesley with clozapine or caused

those failures. At all times relevant to Wesley’s claims, John Does One through

Five were aware of Wesley’s prescription for clozapine, the necessity for keeping

Wesley      current   on   the   prescription,   the   consequences   of   an   abrupt

discontinuation of the prescription, and Wesley’s decompensation as result. At

all times relevant to Wesley’s claims, the John Does were acting under color law

and within the scope of their employment with Armor.

      15.     Mobile Medical Specialists LLC (“MMS”) contracted with Armor to

provide psychiatric medical management for Wesley. MMS’s registered agent is

Scott Stollenwerk whose address is 347 Park Avenue, Pewaukee, Wisconsin

53072.      MMS’s principal office is located at 347 Park Avenue, Pewaukee,

Wisconsin 53072. At all times relevant to Wesley’s claims, MMS was acting

under color of law and within the scope of its contract with Armor and/or

Milwaukee County.

      16.     DEF-1 Insurance Company (“DEF-1”) is an insurance business that

issued a policy of insurance to MMS and is liable to satisfy all or part of a

judgment in this action or to indemnify or reimburse for payment made to

satisfy the judgment. The policy of insurance was in effect during the times of




                                                                                [6 / 29]
         Case 2:19-cv-00918-LA Filed 06/21/19 Page 6 of 29 Document 1
Wesley’s claims. DEF-1 is a proper party to the action pursuant to Wis. Stat. §

803.04.

      17.    ABC-1 Company (“ABC-1”) contracted with Armor to provide

psychiatric medical management for Wesley. At all times relevant to Wesley’s

claims, ABC-1 was acting under color of law and within the scope of its contract

with Armor and/or Milwaukee County.

      18.    DEF-2 Insurance Company (“DEF-2”) is an insurance business that

issued a policy of insurance to ABC-1 and is liable to satisfy all or part of a

judgment in this action or to indemnify or reimburse for payment made to

satisfy the judgment. The policy of insurance was in effect during the times of

Wesley’s claims. DEF-2 is a proper party to the action pursuant to Wis. Stat. §

803.04.

      19.    Kim Wolf (“Wolf”), APNP, is a nurse practitioner and was employed

by MMS. Wolf was responsible for providing psychiatric medical management to

Wesley. At all times relevant to Wesley’s claims, Wolf was aware of Wesley’s

prescription for clozapine, the necessity for keeping Wesley current on the

prescription, the consequences of an abrupt discontinuation of the prescription,

and Wesley’s decompensation as result.       At all times relevant to Wesley’s

claims, Wolf was acting under color law and within the scope of her employment

with MMS, Armor and/or ABC Defendants.

      20.    DEF-3 Insurance Company (“DEF-3”) is an insurance business that

issued a policy of insurance to Wolf and is liable to satisfy all or part of a


                                                                         [7 / 29]
          Case 2:19-cv-00918-LA Filed 06/21/19 Page 7 of 29 Document 1
judgment in this action or to indemnify or reimburse for payment made to

satisfy the judgment. The policy of insurance was in effect during the times of

Wesley’s claims. DEF-3 is a proper party to the action pursuant to Wis. Stat. §

803.04.

      21.    The Milwaukee County Sheriff’s Office (“MSCO”) is responsible for

the operations and management of CJF. Pursuant to Wis. Stat. § 302.336(2),

“Prisoners confined in the county jail [][] are in the legal custody of the county

sheriff or other keeper of the jail.” Pursuant to § 302.336(2), “The sheriff or

other keeper is legally responsible for any such prisoner’s confinement;

maintenance; care, including medical and hospital care. . . .” Pursuant to Wis.

Admin. Code § DOC 350.14(1), “The sheriff shall provide or secure necessary

medical and mental health treatment and emergency dental care for inmates in

custody.”   At all times relevant to Wesley’s claims, Milwaukee County was

acting under color of law.

      22.    Wisconsin County Mutual Insurance Corporation (“WCMIC”) is an

insurance business that issued a policy of insurance to Milwaukee County and is

liable to satisfy all or part of a judgment in this action or to indemnify or

reimburse for payment made to satisfy the judgment. WCMIC’s principal office

is located at 18550 West Capitol Drive, Brookfield, WI 53045. The policy of

insurance was in effect during the times of Wesley’s claims. WCMIC is a proper

party to the action pursuant to Wis. Stat. § 803.04.




                                                                           [8 / 29]
          Case 2:19-cv-00918-LA Filed 06/21/19 Page 8 of 29 Document 1
      23.   John Does Six, Seven, Eight, Nine and Ten are current or former

employees of MSCO who placed Wesley in solitary confinement because of his

severe mental illness or caused Wesley to be placed in solitary confinement. At

all times relevant to Wesley’s claims, John Does Six through Ten were aware of

Wesley’s prescription for clozapine, the necessity for keeping Wesley current on

the prescription, the consequences of an abrupt discontinuation of the

prescription, and Wesley’s decompensation as result. At all times relevant to

Wesley’s claims, the John Does were acting under color law and within the scope

of their employment with Milwaukee County.

      24.   Wisconsin Community Services, Inc. (“WCS”) contracts with the

Milwaukee County Department of Health & Human Services (“MCDH&H”) to

provide supervision services of persons, like Wesley, who are out of confinement

and in the community.     WCS’s registered agent is Clarence Johnson whose

address is 3732 West Wisconsin Avenue, Suite 320, Milwaukee, Wisconsin

53208. WCS’s principal office is located at 3732 West Wisconsin Avenue, Suite

320, Milwaukee, Wisconsin 53208. At all times relevant to Wesley’s claims,

WCS was acting under color of law and within the scope of its contract with

Milwaukee County.

      25.   DEF-4 Insurance Company (“DEF-4”) is an insurance business that

issued a policy of insurance to WCS and is liable to satisfy all or part of a

judgment in this action or to indemnify or reimburse for payment made to

satisfy the judgment. The policy of insurance was in effect during the times of


                                                                         [9 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 9 of 29 Document 1
Wesley’s claims. DEF-4 is a proper party to the action pursuant to Wis. Stat. §

803.04.

      26.    Tewana Marshall (“Marshall”) was employed by WCS as a

supervision agent. Marshall was assigned to supervise Wesley in June and July

2016. At all times relevant to Wesley’s claims, Marshall was aware of Wesley’s

prescription for clozapine, the necessity for keeping Wesley current on the

prescription, the consequences of an abrupt discontinuation of the prescription,

and Wesley’s decompensation as result. At all times relevant to Wesley’s claims,

Marshall was acting under color law and within the scope of her employment

with WCS.

      27.    John Cook (“Cook”) was employed by WCS as a supervision agent.

Cook was assigned to supervise Wesley in June and July 2016. At all times

relevant to Wesley’s claims, Cook was aware of Wesley’s prescription for

clozapine, the necessity for keeping Wesley current on the prescription, the

consequences of an abrupt discontinuation of the prescription, and Wesley’s

decompensation as result. At all times relevant to Wesley’s claims, Cook was

acting under color law and within the scope of his employment with WCS.

      28.    Michael Ewing, M.D. (“Dr. Ewing”) is a psychiatrist employed by

WCS. Dr. Ewing evaluated Wesley in June and July of 2016. At all times

relevant to Wesley’s claims, Ewing was aware of Wesley’s prescription for

clozapine, the necessity for keeping Wesley current on the prescription, the

consequences of an abrupt discontinuation of the prescription, and Wesley’s


                                                                          [10 / 29]
          Case 2:19-cv-00918-LA Filed 06/21/19 Page 10 of 29 Document 1
decompensation as result. At all times relevant to Wesley’s claims, Dr. Ewing

was acting under color law and within the scope of his employment with WCS.

      29.    MedPro Group Inc., together with its operating subsidiary The

Medical Protective Company, Inc. (collectively “MedPro”) is an insurance

business that issued a policy of insurance (Policy Number 617922) to Dr. Ewing

and is liable to satisfy all or part of a judgment in this action or to indemnify or

reimburse for payment made to satisfy the judgment. MedPro’s registered agent

is C T Corporation System who is located at 301 S Bedford Street, Suite 1,

Madison, WI 53703. MedPro’s principal office is located 5814 Reed Road, Fort

Wayne, IN 46835. The policy of insurance was in effect during the times of

Wesley’s claims. MedPro is a proper party to the action pursuant to Wis. Stat. §

803.04.

      30.    Nicholas Wintergerst (“Wintergerst”) is a probation and parole

agent for the Wisconsin Department of Corrections (“DOC”). Wintergerst was

assigned to supervise Wesley in June and July of 2016. At all times relevant to

Wesley’s claims, Wintergerst was aware of Wesley’s prescription for clozapine,

the necessity for keeping Wesley current on the prescription, the consequences of

an abrupt discontinuation of the prescription, and Wesley’s decompensation as

result. At all times relevant to Wesley’s claims, Wintergerst was acting under

color law and within the scope of his employment with DOC.

      31.    Suzanne Williams (“Williams”) is a conditional release specialist for

the Department of Health Services (“DHS”). Williams was assigned to supervise


                                                                           [11 / 29]
          Case 2:19-cv-00918-LA Filed 06/21/19 Page 11 of 29 Document 1
Wesley in June and July of 2016.       At all times relevant to Wesley’s claims,

Williams was aware of Wesley’s prescription for clozapine, the necessity for

keeping Wesley current on the prescription, the consequences of an abrupt

discontinuation of the prescription, and Wesley’s decompensation as result. At

all times relevant to Wesley’s claims, Williams was acting under color law and

within the scope of her employment with DHS.

      32.   Injured Patients and Families Compensation Fund (“Fund”) is a

mandatory health care liability risk sharing plan created by Chapter 655 of the

Wisconsin Statutes and established under Wis. Stat. § 619.04 whose obligations

and responsibilities include making payments in excess of underlying insurance

limits on behalf of negligent health care providers, as that term is defined by

Wis. Stat. § 655.002, in the State of Wisconsin, including, without limitation, Dr.

Ewing. The Fund has its administrative offices at 125 South Webster Street,

Madison, WI 53702, and is a proper party to this action pursuant to Wis. Stat. §

655.27(5)(a)1.

                              Factual Allegations

      33.   From June 2015 to February 2016, Wesley was confined at the

Mental Health Complex in Milwaukee County.           Wesley was diagnosed with

schizoaffective disorder, antisocial personality disorder and cocaine abuse.

      34.   Schizoaffective disorder is a chronic mental health condition

characterized by symptoms of schizophrenia, such as hallucinations or delusions,

and symptoms of mood disorder, such as mania and depression.               Wesley


                                                                          [12 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 12 of 29 Document 1
experienced hallucinations (e.g., seeing or hearing things that are not there),

delusions (false, fixed believes that are held regardless of contradictory

evidence), disorganized thinking, depressed mood, and maniac behavior.

      35.     Wesley was prescribed lithium, benztropine and clozapine for his

conditions.    Wesley’s prescription for clozapine for schizophrenia began on

December 1, 2015. Clozapine is generally prescribed as a last resort, after all

other available medication regimens have failed.         Clozapine is the only

medication that has worked for Wesley.

      36.     Milwaukee County has CJF which is operated by the Sheriff and a

House of Correction (“HOC”) which is operated by a Superintendent.         Since

2001, Milwaukee County has been under a court order to improve medical

services to inmates at both facilities.   The responsibility for medical care is

under the direction of the Superintendent of HOC for both facilities. Armor

began providing inmate medical services in May 2013 and provided inmate

medical services at all times relevant to the events at issue. The Superintendent

of HOC was tasked with monitoring Armor’s performance.

      37.     On February 23, 2016, Wesley was moved to HOC after it was

determined he was competent as a result of the clozapine.

      38.     In April 2016, Armor made the decision to move Wesley to CJF. He

did not return to the Mental Health Complex or HOC.




                                                                         [13 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 13 of 29 Document 1
      39.     The Circuit Court for Milwaukee County, the Honorable William S.

Pocan (“Judge Pocan”) presiding, entered an order for an assessment to

determine whether Wesley could be supervised in the community.

      40.     Pursuant to its contract with MCDH&H, WCS agreed to perform

the assessment. WCS assigned Marshall to assess Wesley.

      41.     On June 6, 2016, the circuit court determined that Wesley should be

supervised in the community. Wesley remained at CJF.

      42.     On June 17, 2016, Armor faxed Wesley’s lists of medications and

prescriptions, including clozapine, to WCS.      The lists showed that Wesley’s

prescription for clozapine would end on June 24, 2016.

      43.     On June 20, 2016, Marshall created a supervision plan for Wesley.

Marshall did not, however, review Wesley’s psychiatric medication management

records.

      44.     Mayo, Armor, Wolf and MMS failed to obtain a prescription for

clozapine after June 24, 2016.       As a result, Wesley was deprived of his

mandatory clozapine.

      45.     Marshall was aware, by at least June 20, 2016, that Wesley was

diagnosed with schizoaffective disorder, antisocial personality disorder and

cocaine abuse. Marshall was aware, by at least June 20, 2016, that Wesley was

prescribed lithium, benztropine and clozapine.

      46.     Wintergerst met with Wesley on June 24, 2016, and reviewed

Wesley’s prescriptions and knew that clozapine should have been made available


                                                                           [14 / 29]
           Case 2:19-cv-00918-LA Filed 06/21/19 Page 14 of 29 Document 1
to Wesley.        Wintergerst knew Wesley would decompensate without the

medication.

      47.       Wintergerst and Marshall spoke about Wesley’s medications,

including clozapine, on June 24, 2016, and did nothing.

      48.       Pursuant to its contract with MCDH&H, WCS agreed to supervise

Wesley.     WCS assigned Marshall to supervise Wesley.        On June 28, 2016,

Wesley was released to Marshall. Marshall did not, however, review Wesley’s

prescription history from CJF prior to picking him up.

      49.       Upon picking up Wesley, Marshall received a list of Wesley’s

current prescriptions.      Marshall was aware that the list did not include

clozapine—even though clozapine was specifically identified in her own care

plan created by at least June 20, 2016. As a result, Wesley was further deprived

of clozapine.

      50.       Marshall took Wesley to the Hills of Love Adult Family Home

(“AFH”) where he was placed for community supervision.

      51.       Wesley’s community     supervision   team was Marshall,     Cook,

Williams and Wintergerst. By at least June 29, 2016, Marshall, Cook, Williams

and Wintergerst noticed increased symptoms of mental illness and delusional

thinking.

      52.       By at least June 29, 2016, Marshall spoke with Dr. White about the

wrongful discontinuation of Wesley’s prescription for clozapine. Dr. White told




                                                                          [15 / 29]
          Case 2:19-cv-00918-LA Filed 06/21/19 Page 15 of 29 Document 1
Marshall that Armor’s failure to enter information on a website caused the

prescription for clozapine to lapse.

      53.    On June 29, 2019, Marshall told Wintergerst, Cook and Williams

that Wesley’s prescription for clozapine had wrongly lapsed. They knew that

Wesley needed to take clozapine on a daily basis. They knew that Wesley would

decompensate without the medication. They knew they were observing Wesley’s

decompensation.

      54.    Wintergerst met with Wesley on June 29, 2016.           Wintergerst

discussed Wesley’s psychiatric medication management and noted that Wesley

was acting strangely.

      55.    On June 30, 2016, Wesley was evaluated by Dr. Ewing. Dr. Ewing

reviewed Wesley’s medical records and was aware that Wesley had not taken

clozapine since June 24, 2016. Dr. Ewing failed to prescribe clozapine to Wesley

on June 30, 2016. Dr. Ewing knew that Wesley would decompensate without

clozapine.

      56.    On July 3, 2016, Wesley left AFH for six hours. It was the only time

Wesley left the AFH.

      57.    On July 6, 2016, Wesley meet with Marshall and was drug tested

for illicit or nonprescribed controlled substances.    The test confirmed that

Wesley had not taken any illicit or nonprescribed controlled substances.

      58.    On July 7, 2016, Marshall, Wintergerst, Cook and Williams

discussed Wesley’s decompensation and psychiatric medication management.


                                                                           [16 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 16 of 29 Document 1
       59.    On July 8, 2016, a prescription for clozapine was filled for Wesley.

Wesley took the medication and became severely ill.

       60.    Wesley did not take clozapine on July 9, 2016 because he was

severely ill, due to the worsening of his condition resulting from the cessation of

clozapine that began at the jail.

       61.    Despite his worsening conditions, Wesley agreed to take clozapine

on July 10, 11, 12 and 13 of 2016.

       62.    Due to a collective staffing decision of Marshall, Cook, Williams and

Wintergerst, on July 13, 2016, Wesley was arrested and was taken to CJF for

missing doses of clozapine. When Wesley arrived at CJF he had clozapine with

him. Inexplicably, one or more John Does prohibited Wesley from keeping and

taking his required clozapine.

       63.    Mayo ordered clozapine for Wesley on July 13, 2016. The clozapine

was available to given to Wesley on July 14, 2016. However, Mayo, Armor, Wolf,

MMS, Dr. White and John Does Six through Ten failed to provide clozapine to

Wesley from July 14 through July 20 of 2016. Wesley experienced physical pain

and suffering, in addition to emotional pain, suffering, inconvenience, mental

anguish, and loss of freedom and enjoyment of life because of his

decompensation due to no medication management for his serious mental

illness.




                                                                           [17 / 29]
           Case 2:19-cv-00918-LA Filed 06/21/19 Page 17 of 29 Document 1
         64.   John Does Six through Ten placed Wesley in solitary confinement

because he was symptomatic as a result of Defendants abrupt discontinuation of

clozapine.

         65.   CJF has a policy and practice of confining inmates suffering from

acute mental disorders, like Wesley, to disciplinary cells.

         66.   CJF has a policy and practice of not providing medication to

inmates suffering from acute medical disorders, like Wesley, in disciplinary

cells.

         67.   Judge Pocan held a hearing on August 9, 2016, during which he

concluded that “[c]learly the jail erred” because “we know [][] the medicine was

unavailable to him four days prior to the release” and “the jail created this

situation.”      (Hr’g Tr. at 35:3-14, Aug. 9, 2016.) During the same hearing,

Assistant District Attorney Tyrone St. Junior concluded, “I don’t think it’s fair or

ethical to hold a person who needs medication responsible for something when

they haven’t gotten the medication and it’s not their fault.” (Hr’g Tr. at 36:8-11.)

Judge Pocan also concluded that “[t]his was an error made by the jail that . . . in

effect set Mr. Wesley up for failure.” (Hr’g Tr. at 40:12-16.)

                                 Claims for Relief

         A.    Section 1983 Claims

         68.   Wesley incorporates here all other paragraphs in this complaint.

         69.   Defendants were acting under color of state law at all times

relevant to Wesley’s claims.


                                                                           [18 / 29]
           Case 2:19-cv-00918-LA Filed 06/21/19 Page 18 of 29 Document 1
      70.   Mayo, Wolf and John Does One through Five were deliberately

indifferent to Wesley’s acute mental illness when they failed to provide clozapine

to Wesley on and after June 25, 2016.

      71.   Marshall was deliberately indifferent to Wesley’s acute mental

illness when she failed to take Wesley to a hospital for monitoring and provide

clozapine to Wesley on and after June 28, 2016.

      72.   Wintergerst, Cook and Williams were deliberately indifferent to

Wesley’s acute mental illness when they failed to take Wesley to a hospital for

monitoring and provide clozapine to Wesley on and after June 29, 2016.

      73.   Dr. Ewing was deliberately indifferent to Wesley’s acute mental

illness when he failed to take Wesley to a hospital for monitoring and provide

clozapine to Wesley on and after June 30, 2016.

      74.   Dr. White, Mayo, Wolf and John Does One through Five were

deliberately indifferent to Wesley’s acute mental illness when they failed to

monitor Wesley and provide clozapine to Wesley on and after July 14, 2016.

      75.   John Does Six through Ten were deliberately indifferent to Wesley’s

acute mental illness when they failed to monitor Wesley and provide clozapine to

Wesley on and after July 14, 2016.

      76.   Wesley has been injured and will likely suffer future injury, as a

result of Defendants’ denial of constitutionally required care in violation of the

Eighth and Fourteenth Amendments, giving rise to Wesley’s claims for relief

under 42 U.S.C. § 1983.


                                                                         [19 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 19 of 29 Document 1
      B.    Monell Claims

      77.   Wesley incorporates here all other paragraphs in this complaint.

      78.   Milwaukee County and Armor’s policy and practice of confining

inmates suffering from acute mental disorders, like Wesley, to disciplinary cells

is deliberately indifferent to those inmates’ acute medical conditions and

deprives them of constitutionally adequate care.

      79.   Milwaukee County and Armor’s policy and practice of not providing

medication to inmates suffering from acute medical disorders, like Wesley, in

disciplinary cells is deliberately indifferent to those inmates’ acute medical

conditions and deprives them of constitutionally adequate care.

      80.   Dr. White was employed by Armor as the Mental Health Director

and, therefore, was directly responsible for the health, safety, security, welfare

and humane treatment of all inmates at CJF, including Wesley.

      81.   Dr. White had policymaking authority over mental health policies

and procedures at CJF and was responsible for ensuring that the policies and

practices of Armor complied with federal and state requirements for the

treatment of persons confined at CJF.

      82.   Dr. White had personal knowledge of the de facto policy and

practice of confining inmates suffering from acute mental disorders, like Wesley,

to disciplinary cells and of not providing medications to those inmates.

      83.   Dr. White had personal knowledge that Armor failed to provide

clozapine to Wesley on and after June 24, 2016.


                                                                           [20 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 20 of 29 Document 1
      84.    Dr. White had personal knowledge that Wesley was not receiving

clozapine between July 14 and 20 of 2016.

      85.    Wesley has been injured and will likely suffer future injury, as a

result of Defendants’ denial of constitutionally required care in violation of the

Eighth and Fourteenth Amendments, giving rise to Wesley’s claims for relief

under 42 U.S.C. § 1983.

      C.     Negligence Claims

      86.    Wesley incorporates here all other paragraphs in this complaint.

      87.    Defendants undertook and owed to Wesley the duty to make

reasonable efforts to care for him in a reasonably prudent manner, to exercise

due care and caution and to follow the common law as it relates to persons in

their custody who are unable to care for themselves.

      88.    Notwithstanding the aforementioned duties, Defendants treated

Wesley in a manner that was extremely negligent, careless, reckless and without

concern for his safety.

      89.    That Defendants, in the face of Wesley’s obvious need for medical

attention and assistance, failed to obtain medical attention, failed to identify a

medical emergency, and/or failed to act as required.

      90.    Wesley was a patient of Dr. White, Mayo, Wolf, Dr. Ewing and John

Does One through Five at all times material hereto, including, but not limited to

at all times material hereto.




                                                                         [21 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 21 of 29 Document 1
      91.   Dr. White, Mayo, Wolf, Dr. Ewing and John Does One through Five

had a duty to provide medical care to Wesley at all times material hereto, which

duty required them to use the degree of care, skill and judgment usually

exercised by a reasonable healthcare provider in the same or similar

circumstances.

      92.   Dr. White, Mayo, Wolf, Dr. Ewing and John Does One through Five

were negligent in their care and treatment of Wesley at all times material

hereto, including as set forth above, in that they failed to possess/exercise that

degree of care, skill and judgment usually exercised by a mental health

professional, in that they, among other things, failed to monitor Wesley’s

decompensation and failed to make clozapine available to him as was required.

      93.   Armor, MMS and WCS through its agents, servants and/or

employees, including any individual, acting with real or apparent authority of

Armor, MMS and WCS and/or any individual over whom they had supervisory

control and responsibility with respect to medical care provided to patients had a

duty to provide appropriate medical care to Wesley, at all times material hereto,

which duty required Armor, MMS and WCS, their agents, servants and/or

employees, including any individual acting with real or apparent authority of

Armor, MMS and WCS and/or any individual over whom they had supervisory

control and responsibility with respect to medical care provided to patients to

possess/exercise that degree of care, skill and judgment usually exercised by a

reasonable mental health care provider and its agents, servants and/or


                                                                         [22 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 22 of 29 Document 1
employees in the same or similar circumstances; and were negligent in their

care and treatment of Wesley at all times material hereto, in that among others,

Armor, MMS and WCS failed to possess/exercise that degree of care, skill and

judgment usually exercised by a reasonable healthcare provider in the same or

similar circumstances, in that it, among other things, negligently treated

Wesley’s acute mental illness and was otherwise negligent.

       94.     That the Defendants’ negligence as alleged herein was a cause of

Wesley’s injuries and losses, and as a result of Defendants’ negligence, Wesley

sustained permanent severe injuries, including past and future pain, suffering,

disability, emotional and mental distress, loss of freedom and enjoyment of life,

past and future medical expenses; and all damages allowed under Wisconsin

law, all to the damage to her in an amount to be determined at a trial of this

matter.      In addition, as a result of Defendants’ negligence, Wesley has been

determined to be incompetent and is confined in a mental health center

indefinitely, and likely for rest of his life.

       D.      Disability Discrimination Claims

       95.     Wesley incorporates here all other paragraphs in this complaint.

       96.     Title II (42 U.S.C. §§ 12131-12134) and Section 504 of the

Rehabilitation Act of 1973 (“Section 504”) (29 U.S.C. § 794) prohibit disability-

based discrimination by each Defendant, including the denial of opportunities to

benefit from services, the failure to reasonably modify policies and procedures,




                                                                          [23 / 29]
          Case 2:19-cv-00918-LA Filed 06/21/19 Page 23 of 29 Document 1
and imposing methods of administration that have the effect of discrimination

on the basis of duality.

      97.     Title II applies to public entities, which include state and local

government, and their departments and agencies, such as Milwaukee County,

CJF, Armor and WCS.          Section 504 applies to programs and activities of

recipients of federal financial assistance.          Milwaukee County operates

supervised release programs and activities and receives federal financial

assistance.

      98.     Congress enacted the ADA nearly 25 years ago “to provide a clear

and comprehensive national mandate for the elimination of discrimination

against individuals with disabilities.” 42 U.S.C. § 12101(b)(1). Congress found

that “the Nation’s proper goals regarding individuals with disabilities are to

assure equality of opportunity, full participation, [and] independent living” and

that “the continuing existence of unfair and unnecessary discrimination and

prejudice denies people with disabilities the opportunity to . . . pursue those

opportunities for which our free society is justifiably famous.” 42 U.S.C. §

12101(a)(7), (8).

      99.     Title II provides that “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by any such entity.” 42 U.S.C. § 12132.




                                                                             [24 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 24 of 29 Document 1
      100. Congress enacted the ADA to broaden the coverage of the

Rehabilitation Act of 1973, which similarly prohibits discrimination against

individuals with disabilities by recipients of federal financial assistance. 29

U.S.C. § 794.

      101. Section 504 similarly provides that “[n]o otherwise qualified

individual with a disability in the United States . . . shall, solely by reason of her

or his disability, be excluded from participation in, be denied the benefits of, or

be subjected to discrimination under any program or activity receiving Federal

financial assistance[.]” 29 U.S.C. § 794(a).

      102. Title II covers essentially everything state and local governments

and their agencies do. See Pa. Dept. of Corrs. v. Yeskey, 524 U.S. 206, 209-12

(1998) (discussing the breadth of Title II’s coverage). Section 504 also applies to

all of the activities of agencies that are federally funded and as a general rule

violation of Section 504 also constitute violations of Title II.

      103. A “program or activity” is defined under Section 504 to include “all

of the operations of a department, agency, . . . or other instrumentality of a State

or of a local government” and “the entity of such State or local government that

distributes such assistance and each such department or agency (and each other

State or local government entity) to which the assistance is extended, in the case

of assistance to a State or local government.” 29 U.S.C. § 794(b)(1)(A), (B). As

such, all operations of a state government agency are covered by Section 504 if

any part of it receives federal financial assistance.


                                                                             [25 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 25 of 29 Document 1
       104. Under these regulations, covered entities may not directly,

contractually, or through other arrangements “deny a qualified individual with a

disability the opportunity to participate in or benefit from [an] aid, benefit, or

service.” 28 C.F.R. § 35.130(b)(1)(i); see also 45 C.F.R. § 84.4(b)(1)(i). Covered

entities also may not “[a]fford a qualified individual with a disability an

opportunity to participate in or benefit from the aid, benefit, or service that is

not equal to that afforded others.” 28 C.F.R. § 35.130(b)(1)(ii); see also 45 C.F.R.

§ 84.4(b)(1)(ii).

       105. Covered       entities   may    not    “utilize   criteria   or   methods   of

administration “[t]hat have the effect of subjecting qualified individuals with

disabilities to discrimination on the basis of disability [or] that have the purpose

or effect of defeating or substantially impairing accomplishment of the objectives

of the public entity’s program with respect to individuals with disabilities.” 28

C.F.R. § 35.130(b)(3)(i), (ii); see also 45 C.F.R. § 84.4(b)(4)(i), (ii).

       106. In addition to these prohibitions, covered entities must take certain

steps to avoid discrimination on the basis of disability. In particular, covered

entities are required to “make reasonable modifications in policies, practices, or

procedures when the modifications are necessary to avoid discrimination on the

basis of disability, unless the public entity can demonstrate that making the

modifications would fundamentally alter the nature of the service, program, or

activity being offered.” 28 C.F.R. § 35.130(b)(7); see also 45 C.F.R. § 84.4(a); U.S.

Dep’t of Justice, Title II Technical Assistance Manual § II-6.1000, Illustration 2


                                                                                 [26 / 29]
         Case 2:19-cv-00918-LA Filed 06/21/19 Page 26 of 29 Document 1
(1993) (explaining that public entities may need to make modifications to

programs such as individualized assistance to permit individuals with

disabilities to benefit).

      107. This includes a prohibition on making custody decisions on the basis

of generalized assumptions about disability, relegating those on supervised

release with disabilities to lesser services and opportunities, imposing

overprotective or unnecessarily restrictive rules, and failing to reasonably

modify policies, practices, and procedures. 42 U.S.C. § 12101(a)(5).

      108. Defendants have repeatedly and continuously denied Wesley the

opportunity to participate in and benefit from services, programs, and activities,

and has otherwise subjected him to discrimination in violation of Title II. 42

U.S.C. § 12132.

      109. Defendants have also violated Section 504. 29 U.S.C. § 794(a).

Defendants failed to individually analyze Wesley to determine what services and

supports were appropriate for him in an effort to prevent Wesley’s further

decompensation and incarceration. Defendants also failed to (1) implement

appropriate services when they learned of failure to provide clozapine; (2)

identify appropriate service plan tasks; (3) assist Wesley in meeting service plan

tasks to achieve normalcy; and (4) impose only necessary and legitimate safety

requirements.

      110. Defendants have violated their obligations under Title II and

Section 504 by (1) denying Wesley equal opportunities to participate in and


                                                                         [27 / 29]
         Case 2:19-cv-00918-LA Filed 06/21/19 Page 27 of 29 Document 1
benefit from its services, programs, and activities, 28 C.F.R. § 35.130(a), (b)(1)(i)-

(ii); 45 C.F.R. § 84.4(a), (b)(1)(i)-(ii); (2) utilizing criteria and methods of

administration having the effect of discriminating against Wesley on the basis of

disability and defeating or substantially impairing accomplishment of the

objectives of its reunification program with respect to Wesley, 28 C.F.R. §

35.130(b)(3); 45 C.F.R. § 84.4(b)(3); and (3) failing to reasonably modify its

policies, practices, and procedures where necessary to avoid discriminating

against Wesley on the basis of her disability, 28 C.F.R. § 35.130(b)(7).

      111. Wesley has been injured and will likely suffer future injury, as a

result of Defendants’ violations of Title II and Section 504.

                                Relief Requested

      112. Wherefore, Wesley respectfully requests that the Court enter

judgment for him and against each defendant, jointly and severally, together

with pre- and post-judgment interest, and grant the following relief:

         a. Award Wesley compensatory damages for emotional pain, suffering,

             inconvenience, mental anguish, loss of freedom and enjoyment of

             life, and other nonpecuniary losses.

         b. Award Wesley damages for physical pain and suffering.

         c. Award Wesley punitive damages.

         d. Award Wesley’s costs incurred in pursuing this action.

         e. Award Wesley’s attorneys’ fees incurred in pursuing this action.

         f. Award Wesley’s experts’ fees incurred in pursuing this action.


                                                                             [28 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 28 of 29 Document 1
         g. Grant such other and further relief as the Court may deem just and

            proper.

                         Demand for Trial by Jury

      113. Wesley hereby demands a trial by jury pursuant Fed. R. Civ. P.

38(b)(1) and the Seventh Amendment to the U.S. Constitution.

      Dated at the law offices of Gingras Cates & Wachs LLP and Mastantuono

& Coffee SC in Milwaukee, Wisconsin, on this 21st day of June, 2019.



                              /s/ Mark L. Thomsen
                              MARK L. THOMSEN (SBN 1018839)

                              /s/ William F. Sulton
                              WILLIAM F. SULTON (SBN 1070600)

                              Gingras Cates & Wachs LLP
                              Suite 330
                              219 N Milwaukee Street
                              Milwaukee, WI 53202
                              414-778-0700
                              mthomsen@gcwlawyers.com
                              wsulton@gcwlawyers.com


                              /s/ Craig A. Mastantuono
                              CRAIG A. MASTANTUONO (SBN 1020125)

                              Mastantuono & Coffee SC
                              Suite 5B
                              219 N Milwaukee Street
                              Milwaukee, WI 53202
                              414-276-8662
                              cmast@cmrc-law.com

                              Attorneys for Plaintiff Omar Wesley


                                                                        [29 / 29]
        Case 2:19-cv-00918-LA Filed 06/21/19 Page 29 of 29 Document 1
